TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 31, 2016



                                       NO. 03-14-00667-CV


                   Texas Commission on Environmental Quality, Appellant

                                                  v.

                 Exxon Mobil Corporation; ExxonMobil Oil Corporation;
            Pennzoil-Quaker State Company; and Shell Oil Company, Appellees




      APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
 AFFIRMED ON MOTION FOR REHEARING -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on October 1, 2014. The Court’s

opinion and judgment dated April 8, 2016 are withdrawn. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment. Therefore, the Court affirms the trial court’s judgment. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.